Name: COMMISSION REGULATION (EC) No 61/96 of 17 January 1996 determining the extent to which applications lodged in January 1996 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania can be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  international trade;  tariff policy
 Date Published: nan

 No L 13/10 EN Official Journal of the European Communities 18 . 1 . 96 COMMISSION REGULATION (EC) No 61/96 of 17 January 1996 determining the extent to which applications lodged in January 1996 for certain milk and milk products covered by the arrangements provided for in the free-trade Agreements concluded by the Community with the Republic of Estonia, the Republic of Latvia and die Republic of Lithuania can be accepted HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 1713/95 for the period 1 January to 31 March 1996 shall be accepted, per country of origin, up to the percentages indicated. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1713/95 of 13 July 1995 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Association Agreements between the Community and the Baltic States ('), as amended by Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 4 (4) thereof, Whereas the applications for import licences lodged for the products referred to in Regulation (EC) No 1713/95 concern quantities greater than those available for certain products ; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 January to 31 March 1996, Article 2 This Regulation shall enter into force on 23 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 163, 14. 7. 1 995, p. 5. (2) OJ No L 307, 20. 12. 1995, p. 10 . A N N E X Co un try Re pu bl ic of Es to ni a Re pu bl ic of La tv ia Re pu bl ic of Li th ua ni a C N co de s 04 02 10 19 04 02 21 19 04 05 10 11 0 4 0 5 10 19 B ut te r 04 06 90 C he es es 0 4 0 2 1 0 19 04 02 21 19 04 05 10 11 04 05 10 19 B ut te r 04 06 10 04 06 90 21 04 06 90 23 04 02 29 99 0 4 0 2 1 0 19 04 02 21 19 04 05 10 11 0 4 0 5 10 19 B ut te r 04 06 10 80 04 06 30 31 04 06 30 39 04 06 90 01 04 02 29 99 in % 3, 3 6, 1  22 ,2 14 ,8  97 ,2  5,  3, 3  10 0,   18 . 1 . 96 | EN I Official Journal of the European Communities No L 13/11